DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 02/09/2020 have been fully considered.  Applicant asserts: 
Nor does the cited art suggest that "the first captured image is generated by the wearable device by capturing the user, and the second captured image is generated by the mobile device by capturing the user," in combination with other elements of the claim.
Applicant’s arguments have been fully considered but are moot because Applicant's amendment (specifically, “image of a user” part) necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.
Examiner very kindly points out that Mare (US 20160050217 A1) in view of Lee (US 20150011199 A1), and Ahlstrom (US 20120291101 A1) with the additional : Osterhout (US 20150309316 A1) (See the Final Rejection of 12/09/2020), also reads on the Claims 1, 10, and 11 as amended.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mare (US 20160050217 A1) in view of Dvortsov (US 20160277891 A1) and Ahlstrom (US 20120291101 A1)

Re: Claim 1
	Mare discloses a method (See Mare Fig. 4) of operating a mobile device (See Mare Fig. 2, a digital device 150), the method comprising: 
receiving a user identification information (ID) of a wearable device from the wearable device (See Mare Fig. 1, 100:   the bracelet); 
(See Mare Fig. 4, 202.   [0021]: the bracelet transmits an encrypted identifying code, or authentication device identity, to a receiver 160 located at or near a digital device, such as device 150 (FIG. 2)
performing authentication for the wearable device based on the user ID of the wearable device  (See Mare Fig. 4, 202.   [0007]: the transmitted identity); 
(See Mare Fig. 4, 202.  [0007]: The digital device receives the motion data and the transmitted identity is verified as an identity associated with an authorized user)
i.e. Also See [0022]: The digital device either has an access-control database 166 so it can recognize an authorized bracelet, or has a longer-range wireless network radio 168 or hardwired network connection (not shown) through which it can access an access-control database 172 located on server 170 and See Claim 12.
transmitting, to the wearable device, a request for a first captured motion of a user
(See Mare Fig. 4, 214. [0030]: The digital device interrogates 214 the bracelet for motion data representing motion of the bracelet)
in response to the authentication being successful; 
(See Mare Fig. 4, 202. [0028] Bracelets keyed to authorized users of that particular digital device . . . are recognized, while any inactive or unauthorized bracelets in the vicinity are ignored)
i.e. Note, interrogation at step 214 after authorization at step 202.
receiving, from the wearable device, the first captured motion captured by the wearable device (See Mare [0030]: motion data representing motion of the bracelet, [0050] accelerometer data from that bracelet); 
(See Mare Fig. 4, 214. [0030]: This motion data is radioed to the digital device)
obtaining a second captured motion of a user captured by the mobile device;
(See Mare Fig. 4, 212. [0030]: the user is expected to trace with a finger on a touchscreen. . . according to particular input devices 164 of the digital device. The user traces 212 the shape, during which tracing data is recorded)
comparing the first captured motion and the second captured motion; 
See Mare Fig. 4, 216: [0030]: Should the motion data from bracelet correlate with tracing data, access is authorized 218 and user identity during the access is established 220 as the user wearing the bracelet)
executing a predetermined operation (See Mare [0030]: authorizing access) of the mobile device according to a result of the comparing.  
(See Mare Fig. 4, 218: [0030]: Should the motion data from bracelet correlate with tracing data, access is authorized 218 and user identity during the access is established 220 as the user wearing the bracelet)
wherein the executing the predetermined operation comprises switching an operation mode of the mobile device, 
(See Mare Fig. 4, 218: [0030]: Should the motion data from bracelet correlate with tracing data, access is authorized 218 and user identity during the access is established 220 as the user wearing the bracelet)
wherein the first captured motion is generated by the wearable device by capturing the user, and 
(See Mare [0030] motion data representing motion of the bracelet  . . . motion characteristic data includes peak acceleration in time intervals and times of accelerations; the accelerations correspond to the minute jerk of a user's wrist associated with each keystroke or hand gesture)
NOTE: Also See [0008],[0032], and [0055]
the second captured motion is generated by the mobile device by capturing the user.
(See Mare Fig. 4, 212. [0030]: the user is expected to trace with a finger on a touchscreen. . . according to particular input devices 164 of the digital device. The user traces 212 the shape, during which tracing data is recorded)

Mare does not appear to explicitly disclose image of a user. In other words, Mare does not appear to explicitly disclose what is being captured is image of a user.
In a similar endeavor, Dvortsov discloses
transmitting, to the wearable device, a request for a first captured image of a user; 
See Dvortsov Fig. 15 [0132]: at block 1508, mobile device 102 can request sensor data from wearable device 100. Fig. 2, [0048] Camera 229 can include . . . an image sensor such as a CMOS sensor . . . to capture and store still and/or video images . . . camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. 
NOTE: See Dvortsov [0042]: FIG. 2 is a simplified block diagram of a wearable device 200.
NOTE: Also See [0006] and [0124]: Data from any sensor is used for comparison.
receiving, from the wearable device, the first captured image captured by the wearable device; 
See Dvortsov Fig. 15 [0132]: At block 1510, wearable device 100 can receive the request, and at block 1512, wearable device 100 can send sensor data to mobile device 102.
obtaining a second captured image of the user captured by a camera of the mobile device; 
See Dvortsov Fig. 15 [0131]: mobile device 102 monitors its sensor data at block 1504. Fig. 3, [0069]: Examples of input devices include microphone 326, touch sensor 328, and camera 329.  These input and output devices can be similar to output devices described above with reference to FIG. 2.
NOTE: See Dvortsov [0067]: FIG. 3 is a simplified block diagram of a mobile device 300.
comparing the first captured image and the second captured image; 
See Dvortsov Fig. 15 [0133] At block 1514, mobile device 102 can compare sensor data received from wearable device 100 to its own sensor data.
executing a predetermined operation of the mobile device according to a result of the comparing, (See Dvortsov Fig. 15 [0133] Verification at block 1516 can be similar to verification at block 1412 of process 1400, NOTE: See [0127] re close correlation or matching)
(See Dvortsov Fig. 15 [0135] If the unstowing event is verified at block 1516, . . . at block 1526, mobile device 102 can enter the active state)
wherein the executing the predetermined operation comprises switching an operation mode of the mobile device, 
(See Dvortsov Fig. 15 [0131] Process 1500 can begin when mobile device 102 and wearable device 100 are in communication and mobile device 102 is in an inactive state. [0135] at block 1526, mobile device 102 can enter the active state)
wherein the first captured image is generated by the wearable device by capturing the user, and 
See Dvortsov Fig. 2, [0048] Camera 229 can include . . . an image sensor such as a CMOS sensor . . . to capture and store still and/or video images . . . camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. 
NOTE: See Dvortsov [0042]: FIG. 2 is a simplified block diagram of a wearable device 200.
the second captured image is generated by the mobile device by capturing the user.
See Dvortsov Fig. 15 [0131]: mobile device 102 monitors its sensor data at block 1504. Fig. 3, [0069]: Examples of input devices include microphone 326, touch sensor 328, and camera 329.  These input and output devices can be similar to output devices described above with reference to FIG. 2.
NOTE: See Dvortsov [0067]: FIG. 3 is a simplified block diagram of a mobile device 300.
Mare invention by employing the teaching as taught by Dvortsov to provide the limitation.  The motivation for the combination is given by Dvortsov which provides efficiency by use of camera already installed in mobile/wearable device, enhances flexibility in determining proximity of mobile and wearable device, and improves user authentication.

Mare in view of Dvortsov does not appear to explicitly disclose wherein the operation mode of the mobile device includes a common mode and a personal mode, and 2wherein, in the common mode, one or more applications that are restricted from execution in the common mode are not displayed on a screen for selection, and in the personal mode, the one or more applications that are restricted from execution in the common mode are displayed on the screen for selection.
In a similar endeavor, Ahlstrom discloses
wherein the executing the predetermined operation comprises switching an operation mode of the mobile device, 
(See Ahlstrom Fig. 4 [0033]: The device 410 remains in the protected mode until the device administrator deactivates it in step 550 after performing the predetermined task (e.g., entering a password) . . . After deactivating the protected mode the device 410 returns to state 420)
wherein the operation mode of the mobile device includes a common mode  (See Ahlstrom Fig. 4: the protected mode or state 440) and a personal mode (See Ahlstrom Fig. 4: a normal mode or state 420), and 2
(See Ahlstrom Fig. 4 [0033]: the protected mode of operation, as indicated once again by state 440. [0031] a normal mode or state 420)
wherein, in the common mode, one or more applications that are restricted from execution in the common mode  (See Ahlstrom Fig. 4, [0032]: The icons 415 that are removed correspond to the applications or features which the user has indicated as not being accessible to the user) are not displayed on a screen for selection, and
(See Ahlstrom Fig. 4, [0032]: the computing device 410 enters a protected mode state 440, which for simplicity is depicted in state 440 of FIG. 4 by the removal of selected icons from the display)
in the personal mode, the one or more applications that are restricted from execution in the common mode are displayed on the screen for selection.
(See Ahlstrom Fig. 4, [0031] a normal mode or state 420 of operation the user has full access to all the applications and features and all the device hardware functions normally)
Note, Mare in view of Dvortsov and Ahlstrom are analogous art because both are directed to gaining access for mobile device (See Mare Abstract and Ahlstrom Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mare in view of Dvortsov invention by employing the teaching as taught by Ahlstrom to provide the limitation.  The motivation for the combination is given by Ahlstrom which improves controlled access to the mobile device.

Re: Claim 10
Mare in view of Dvortsov and Ahlstrom discloses 
wherein the performing the authentication comprises: 
comparing the user ID of the wearable device (See Mare Fig. 4, 202.   [0025]: user’s identity of biometric information) with identification information (See Mare [0025]: user-identifying data in a database of authorized users) of at least one of wearable device registered in the mobile device (See Mare Fig. 2. [0024]: a local access-control database 166 . . . contains user identification); and 
See Mare [0025]: by comparing biometric information read by the biometric measurement device against user-identifying data in a database of authorized users prior to activating the bracelet)
identifying whether the wearable device is registered in the mobile device based on a result of the comparing.  
(See Mare [0025]: by comparing biometric information read by the biometric measurement device against user-identifying data in a database of authorized users prior to activating the bracelet)

Re: Claim 11
Mare in view of Dvortsov and Ahlstrom discloses a mobile device (See Mare Fig. 2, a digital device 150) comprising: 
a communication interface (See Mare Fig. 2, a receiver 160) for communicating with a wearable device (See Mare Fig. 1, 100:   the bracelet); 
(See Mare Fig. 4, 202.   [0021]: the bracelet transmits an encrypted identifying code, or authentication device identity, to a receiver 160 located at or near a digital device, such as device 150 (FIG. 2)
a memory   (See Mare Fig. 2, a memory 154)  storing one or more instructions; and 
a processor (See Mare Fig. 2, a processor 152) configured to execute the one or more instructions to: 
(See Mare Fig. 2, [0022]: a processor 152, memory 154, and software or firmware 156 that provides machine readable instructions for security access protocols as described below)
receive a user identification information (ID) of the wearable device from the wearable device; 
perform authentication for the wearable device based on the user ID of the wearable device;  
transmit, to the wearable device, a request for a first captured image of  a user in response to the authentication being successful; 
receive, from the wearable device, the first captured image captured by the wearable device; 
obtain a second captured image of the user captured by a camera of the mobile device;
compare the first captured image and the second captured image; 
execute a predetermined operation of the mobile device according to a result of the comparing.  
wherein the processor is configured to execute the one or more instructions to switch an operation mode of the mobile device, 
wherein the operation mode of the mobile device includes a common mode and a personal mode, 
wherein, in the common mode, one or more applications that are restricted from execution in the common mode are not displayed on a screen for selection, and in the personal mode, the one or more applications that are restricted from execution in the common mode are displayed on the screen for selection, and
wherein the first captured image is generated by the wearable device by capturing the user, and the second captured image is generated by the mobile device by capturing the user.
NOTE: See the rejection of Claim 1.

Re: Claim 20
Mare in view of Dvortsov and Ahlstrom discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing a method of operating an mobile device, the method comprising:
See Mare [0022] The digital device 150 is assumed to have . . . firmware 156 that provides machine readable instructions for security access protocols as described below)
receiving a user identification information (ID) of a wearable device from the wearable device; 
performing authentication for the wearable device based on the user ID of the wearable device; 
transmitting, to the wearable device, a request for a first captured image of a user in response to the authentication being successful; 
receiving, from the wearable device, the first captured image captured by the wearable device; 
obtaining a second captured image of the user captured by a camera of the mobile device;
comparing the first captured image and the second captured image; 
executing a predetermined operation of the mobile device according to a result of the comparing.  
wherein the executing the predetermined operation comprises switching an operation mode of the mobile device, 
wherein the operation mode of the mobile device includes a common mode and a personal mode, 
wherein, in the common mode, one or more applications that are restricted from execution in the common mode are not displayed on a screen for selection, and in the personal mode, the one or more applications that are restricted from execution in the common mode are displayed on the screen for selection, and 
wherein the first captured image is generated by the wearable device by capturing the user, and the second captured image is generated by the mobile device by capturing the user.
.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mare in view of Dvortsov and Ahlstrom as applied to Claims 1 and 11 above, and further in view of Osterhout (US 20150309316 A1) 

Re: Claims 3 and 13
Mare in view of Dvortsov and Ahlstrom does not appear to explicitly disclose wherein the comparing the first captured image and the second captured image comprises comparing a face of the user in the first captured image and a face of the user in the second captured image.  
In a similar endeavor, Osterhout discloses wherein the comparing the first captured image and the second captured image comprises comparing a face of the user in the first captured image and a face of the user in the second captured image.  
 (See Osterhout [0593] compares the transmitted image to previously captured biometric data of the same type.  Iris or facial images are compared with previously collected iris or facial images to determine if the individual has been previously encountered and identified)
Note, Mare in view of Dvortsov and Ahlstrom and Osterhout are analogous art because both are directed to wearable device capturing images (See Dvortsov [0048] and Osterhout [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mare in view of Dvortsov and Ahlstrom invention by employing the teaching as taught by Osterhout to provide the limitation.  This would amount to simple substitution of one known element for another to obtain predictable Osterhout which enhances security measure by capturing image of the user’s face. 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mare in view of Dvortsov, Ahlstrom, and Osterhout as applied to Claims 3 and 13 above, and further in view of Gamliel (US 20140016836 A1)

Re: Claims 4 and 14
Mare in view of Dvortsov, Ahlstrom, and Osterhout does not appear to explicitly disclose identifying whether the face in the first captured image and the face in the second captured image are the same face by analyzing symmetrical configuration of the face of the user included in the first captured image and the face of the user included in the second captured image.  
In a similar endeavor, Gamliel discloses wherein the comparing the first captured image and the second captured image comprises identifying whether the face in the first captured image and the face in the second captured image are the same face  (Gamliel [0044]: method for recognizing a face in one or more images)
(See Gamliel [0062] The symmetry criterion may improve accuracy and efficiency of identification of the face in the image)
by analyzing symmetrical configuration of the face of the user included in the first captured image and the face of the user included in the second captured image.  
(See Gamliel [0071] the symmetry criterion is based on a comparison made between the image and one or more images previously captured from the same face)
Mare in view of Dvortsov, Ahlstrom, and Osterhout and Gamliel are analogous art because both are directed to facial image comparison (See Osterhout [0593] and Gamliel Abstract,[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mare in view of Dvortsov, Ahlstrom, and Osterhout invention by employing the teaching as taught by Gamliel to provide the limitation.  This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See MPEP 2143 I.(D)).  The motivation for the combination is given by Gamliel which improves accuracy in facial recognition/comparison process. 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mare in view of Dvortsov, and Ahlstrom as applied to Claims 1 and 11 above, and further in view of HEO (US 20150215443 A1)

Re: Claims 5 and 15
Mare in view of Dvortsov, and Ahlstrom further discloses wherein the wearable device (See Mare Fig. 1, 100:   the bracelet) includes a smart watch worn on a wrist of the user, (See Mare Fig. 1, [0020]: The bracelet 100 (FIGS. 1 and 1A) has a processor 102 with associated memory 104 containing firmware 106 with security protocols)
(See Mare Fig. 1, [0027]:  the bracelet l . . . may be freely removed and re-worn by the user)
wherein the first captured image is captured by a camera on the smart watch, and
See Dvortsov [0048] Camera 229 can include . . . an image sensor such as a CMOS sensor . . . to capture and store still and/or video images . . . camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. 
NOTE: See Dvortsov [0042]: FIG. 2 is a simplified block diagram of a wearable device 200.
NOTE: See the rejection of Claim 1 for motivation to combine.
Mare in view of Dvortsov, and Ahlstrom does not appear to explicitly disclose the second captured image is captured by a front camera of the mobile device.
In a similar endeavor, HEO discloses wherein the wearable device includes a smart watch (See HEO Fig. 2, [0139]: FIG. 2, the watch-type mobile terminal 100 . . . may be configured to include features that are the same or similar to that of mobile terminal 100 of FIGS. 1A-1C) worn on a wrist of the user, and 
(See HEO Fig. 2, [0144]: The band 302 is commonly worn on the user's wrist)
NOTE: Also See Fig. 4A.
wherein the first captured image is captured by a camera on the smart watch, and (See HEO Fig. 2, [0143]: a camera 121, a microphone 122, and a user input unit 123 positioned on the main body 301)
(See HEO Fig. 2, [0148]: The movement information on the wearer is obtained by analyzing the image information captured with. . . the camera 121)
the second captured image is captured by a front camera of the mobile device.  
(See HEO Fig. 1B, [0112] The first camera 121a can process image frames such as still or moving images obtained by the image sensor in a capture mode or a video call mode)
Note, Mare in view of Dvortsov, and Ahlstrom and HEO are analogous art because both are directed to wearable device capturing images (See Dvortsov [0048] and HEO Fig. 2, [0148]). 
Mare in view of Dvortsov, and Ahlstrom invention by employing the teaching as taught by HEO to provide the limitation.  This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See MPEP 2143 I.(D)).  The motivation for the combination is given by HEO which makes it easy for user to capture the image. 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mare in view of Dvortsov and Ahlstrom as applied to Claims 1 and 11 above, and further in view of Lee ‘333 (US 20150031333 A1)

Re: Claims 6 and 16
Mare in view of Dvortsov and Ahlstrom does not appear to explicitly disclose wherein the first captured image and the second captured image are simultaneously captured during a time period.
In a similar endeavor, Lee ‘333 discloses
wherein the first captured image and the second captured image are simultaneously captured during a time period.  
(See Lee ‘333 Figs. 6A and 6B. [0065]: It should be noted that the first motion data and the second motion data are measured within a same period of time)
NOTE: As mentioned in the rejection of Claim 1 above, Dvortsov discloses captured data being image data.
Note, Mare in view of Dvortsov and Ahlstrom and Lee ‘333 are analogous art because both are directed to mobile device interacting with wearable device to control mobile device (See Mare Abstract and Lee ‘333 Abstract). 
Mare in view of Dvortsov and Ahlstrom invention by employing the teaching as taught by Lee ‘333 to provide the limitation.  This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  (See MPEP 2143 I.(D)).  The motivation for the combination is given by Lee ‘333 which improves accuracy of comparison. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644